                 IN THE UNITED STATES DISTRICT COURT
                                                                           FILE
                     FOR THE DISTRICT OF MONTANA                            FEBO r 2020
                          MISSOULA DIVISION                            Ct1;f<, U. S Oiat ·
                                                                           Strict Of M net Coun
                                                                              Missout~ntana


CONNIE DOYLE and ANNETTE                             CV 19-208-M-DWM
NEVIDOMSKY, on behalf of herself
and all other similarly situated,

              Plaintiffs,                                   ORDER

       vs.

KALISPELL REGIONAL
HEALTHCARE,

              Defendant.


      Defendant Kalispell Regional Healthcare having moved for leave to file an

overlength brief and good cause appearing,

      IT IS ORDERED that the motion (Doc. 13) is GRANTED. Defendant may

file an 8,000-word brief in support of its anticipated motion to dismiss. Plaintiffs

may file an 8,000-word response brief.

      DATED this f a ay of February, 2020.




                                                      olloy, District Judge
                                                      District Court
